DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/09/2022 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 35 USC 112 rejections previously set forth in the Final Office Action mailed 11/24/2021.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for disclosing:

an oscillator connected to the resistor to output an AC voltage to the resistor, the AC voltage having a first amplitude as a peak of an absolute voltage value at a zero cross point during a half cycle and a second amplitude of an absolute voltage value 
wherein the oscillator outputs the AC voltage having a first amplitude in a preparation period provided before the detection timing that charges at least a ground capacitance caused between the power supply path and the ground by storing electricity in the preparation period.

Lam et al. (U.S. Patent No. 5,541, 547), discloses using a DC pulse that is a composite of two rectangular waves to test a device. However, Lam fails to disclose the oscillator outputting the AC voltage with the second amplitude to the resistor at a detection timing to allow the coupling capacitor to charge by storing electricity and generate a voltage generated at a connection point located between the coupling capacitor and the resistor.
Iyer et al. (U.S. Publication No. 2004/0239346), discloses using a two amplitude pulse to test the current-voltage characteristics of a device. However, Iyer fails to disclose wherein the oscillator outputs the AC voltage having a first amplitude in a preparation period provided before the detection timing that charges at least a ground capacitance caused between the power supply path and the ground by storing electricity in the preparation period.

Claims 2-16 are allowable for depending from allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863